Lea, J.,
dissenting. I see no reason to change the views expressed in the dissenting opinion rendered in the case of Kennedy v. The New York Life Insurance Company. I think that where the obligation sued upon is conditional upon its face, as in the case of a policy of insurance, that the general denial puts the plaintiff upon the proof of all the facts which are essential to convert the conditional obligation into one which is absolute. The contract of insurance is one of indemnity. If there was no loss there is no liability. Unless the plaintiff paid the freight in advance he has sustained no loss which can be the object of indemnity. The case would be different in a suit upon a promissory note, or other obligation importing an absolute liability on its face where, in the absence of a special defence, the document proves itself, and in most cases the mere possession is proof of title.
As respects the insurance of freight, I can see no good reason why money paid by a shipper of goods on account of freight to the owner of a ship should not be protected by insurance as constituting fairly an insurable interest, and though it may have been insured as freight, eo nomine, still I think that evidence of a custom to insure such an interest under the term “freight” would be admissible. The underwriters certainly intended to insure something when they received the premium, and they cannot consistently urge as a matter of defence that they were assuring an impossible risk. In the case at bar, how - ever, it is not conclusively shown that the freight was paid in advance; and, in my opinion, there .'should be judgment as in case of non-suit upon the claim for insurance upon freight. In other respects I think the judgment should be affirmed.